Martin, J.,

delivered the opinion of the court.
The plaintiffs claim the sum of eighteen thousand dollars, on a policy of insurance on a block of brick buildings insured for that sum and destroyed by fire.
The defendants admitted the insurance and destruction of the buildings; but aver that they have paid the whole amount insured, which is more than they were bound to pay, because the remaining walls were worth nine hundred dollars, and the plaintiffs’ loss was diminished that amount. The plaintiffs had judgment, and the defendants appealed.
We find in the record the plaintiffs’ receipt to the defendants in full for the loss sustained, which bears date before the institution of the present suit, which is evidently a feigned one. The object of the parties appears to be to ascertain whether the defendants were entitled to retain nine hundred dollars from the payment which they have made. This ought to have been done by a direct action of the insurance company, to recover back what they conceive ought not to have been paid. Courts sit to administer justice in actual cases, and not to act on feigned ones even with the consent of the parties, when they imagine that justice is to be more easily obtained by a simulated, than by a real case.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed; and that the plaintiffs’ suit be dismissed with costs in both courts.